Lumpkin, J.,
dissenting. In all criminal trials the prisoner has a right to make to the court and jury a statement in his own ■defense, not under oath. It shall have such force only as the jury may think right to give it. They may believe it in preference to the sworn testimony. Penal Code,- § 1010. The constitutional right of representation by counsel includes the right to have such counsel argue the case. It would be a poor privilege if the ac*218cused could place before the jury a statement which might be accepted by them in preference to the testimony, but his counsel should be prohibited from arguing the pertinent and material parts of it to the jury. Undoubtedly the statement of an accused person can not be used as a vehicle for getting before the jury documentary evidence which has not been introduced in the proper manner, and thus practically getting the benefit of such evidence under the guise of a statement, and at the same time securing the advantage of the conclusion in argument, on the ground that no evidence has been introduced. Thus it has been held that letters and similar documents which should be introduced in evidence, if placed before the jury at all, may be properly excluded when sought to be introduced through the prisoner’s statement. But such is not the case presented here. In the first place, where the position or location of parties, or of a witness relatively to the scene described, or like matters are pertinent and important for the consideration of the jury, there can be no doubt that the prisoner can state fully and explain to the jury what was such location, situation, or position. And I know of no reason why he may not illustrate this as well -as merely describe it in words. This only makes more clear to the minds of the jury the language of the statement. So, nothing is more common than, in stating distances, to say that two objects or persons were about as far apart as from the judge’s stand to the door of the court-house, or to some other object in view of the jury. It is also very common, in illustrating the relative situation of persons or things, to place books or inkstands, or pens, or other small objects so that the jury may more clearly understand exactly the meaning of the verbal description. If this can be done by a witness, I know of no reason why an accused person should be prohibited from doing the same thing. The law would not thus permit a witness to make clear his meaning in regard to distances or location by illustration, but require the accused to leave his description any the less intelligible to the jury because of difficulty of making such things as clear in words as by the aid of visible illustration. If verbal descriptions of location may be made more clear by illustrating with the aid of physical objects, why is it not permissible for the accused for that purpose to draw a diagram upon paper, or upon a blackboard if one should be convenient, or to refer to a map ? Where lucidity is obtainable by the use of reasonable *219means, the law does not insist upon obscurity even in tbe statement of the prisoner.
I can well understand how the extent to which these matters should be allowed, and the time occupied in respect to them, and the methods employed, may be within the reasonable control of the presiding judge, and that the prisoner would not be allowed to consume useless time in drawing or exhibiting irrelevant, unnecessary, and immaterial maps or diagrams. I can also understand how it might be improper, under certain circumstances, to allow a map to be carefully prepared by a civil engineer, with his name written upon it, and various other statements made on its face, thus giving it the authenticity of apparently being testified to by him as correct, and to allow the prisoner by a mere reference to this to practically get it in as evidence before the jury without its being actually shown to be correct. In no event should the diagrams or maps referred to only in the prisoner’s statement be sent out as evidence with the jury.
But whatever may be -the case as to whether the map now involved should have been permitted to be used by the prisoner in making his statement, and as a part of it, the court actually allowed it to be so used, and neither when the statement was made nor after-wards did he withdraw it or exclude it. He not only let it in but left it in as part of or explanatory of and inseparably connected with the statement. Some of the prisoner’s statement is wholly unintelligible without looking at the map. Location was a material thing involved in the ease. The result of the court’s ruling was that he allowed the map to be used by the prisoner in connection with and as part of his statement, and as essential to an understanding of the statement, and yet refused to allow counsel for the defendant in his argument to explain the statement by exhibiting to them the map which had been so used, or even by commenting on it at all. In substance this amounted to nothing more or less than refusing to permit counsel in his argument to comment intelligibly upon a material portion of the prisoner’s statement. In the sixth ground of the motion for a new trial this is made clear when it is said that “C. A. Christian, who made the opening argument for the defense, desired to argue to the jury so much of the map or drawing as a part of the defendant’s statement and to exhibit the map and drawing in his argument to the jury. The court ruled that counsel *220■could not show the map or drawing to the jhiry, and that he could not comment upon anything shown or illustrated by the plat or ■drawing.” Suppose a prisoner charged with assault with intent to murder should claim that he had been attacked, and point to •a hole in the coat he wore at the trial as the place where the knife had cut him, would counsel in his argument be, prohibited from pointing to the hole in the coat, and calling the jury’s attention to it, because the coat was not put in evidence ? It may give some advantage to a prisoner to allow him to make, not under oath, such •a statement “as he may deem proper in his defense;” but if so, it is an advantage which the statute confers, and which the courts can not take away; nor should they curtail the full consideration -of the statement by the jury, aided by the argument of counsel.
In this case, to allow the statement and the use by the accused ■of the plat, and jet to exclude the argument, was to “keep the word of promise to our ear and break it' to our hope.”